The offense is the unlawful sale of intoxicating liquor; punishment fixed at confinement in the penitentiary for a period of two years.
The State's witness, Dr. H. L. Stewart, the purchaser named in the indictment, testified that he purchased whisky from the appellant. This was denied by the appellant and circumstantially controverted by his wife.
The appellant having testified in his own behalf, it was competent for the State to introduce evidence that he had been previously charged with or convicted of a felony, in order to discredit or impeach his testimony. Romero v. State, 299 S.W. Rep. 904. See also Lights v. State, 21 Tex.Crim. App. 313, and other cases collated in Branch's Ann. Tex. P. C., Sec. 167. There was evidence that there were pending against the appellant several indictments for a felony.
During his cross-examination, the appellant was asked by State's counsel if he had not been in the penitentiary. The court retired the jury and ascertained that the inquiry related to a time which he regarded as too remote to render it relevant. The objection to the question was sustained. There is nothing in the record or in the bill which indicates that the question was not asked in good faith, or which would render the mere asking of the question reversible error. Whether testimony of the character mentioned is too remote does not depend entirely upon the lapse of time but the intervening circumstances bear upon the question. See Underhill's Crim. Evidence, 3rd Ed., Sec. 142; Oates v. State, 149 S.W. Rep. 1194.
The bill in which there is complaint of improper argument of the prosecuting attorney was not approved by the trial judge.
Finding no error in the record, the judgment is affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.